Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 6, 1976, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving unemployment insurance benefits effective December 12, 1975 on the ground that she lost her employment through misconduct. The board found that claimant was absent on three consecutive days but failed to notify the employer of her intended absences. The union contract provided that if an employee was absent for three consecutive days without notifying the employer, an automatic loss of seniority would take place. The board found that her employment was terminated pursuant to the terms and provisions of the union contract. We are compelled to reverse this decision. The board misconstrued the "three-day call-in rule”. Section 18 of the union contract provides for automatic loss of seniority, but not for automatic dismissal of employees who failed to comply with the rule. (See Matter of Love [Ross], 54 AD2d 775.) Decision reversed, and matter remitted to the board for further *779proceedings, with costs. Greenblott, J. P, Sweeney, Kane, Main and Herlihy, JJ, concur.